EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Davis on February 25, 2022.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A method of laundering and/or maintaining the appearance of a fabric
comprising the steps of:
(i) washing or contacting one or more fabrics or textile articles with a wash solution
containing a laundry or cleansing composition at one or more points during the main
wash of laundering or cleaning process;
(ii) rinsing said fabrics or textile articles with water; and
(iii) allowing said fabrics or textile articles to air dry naturally or mechanically tumble-
drying them, wherein said composition is capable of exhibiting color wash fastness or color maintenance, and wherein the laundry or cleansing composition comprises:

poly(acrylamidepropyltrimethylammoniumchloride-behenylmethacrylate-acrylicacid)
terpolymer, poly(acrylamidopropyltrimethyl ammonium chioride-stearyl acrylate-acrylic acid) terpolymer, and poly(acrylamidopropyl trimethyl ammonium chloride-stearyl acrylate-acrylamidopropyl methane sulfonic acid) terpolymer; and has a molecular weight of from about 100,000 to about 1,000,000 daltons;
	b) from about 0.01 wt. % to about 50 wt. % of at least one non-ionic surfactant which is a linear ethoxylated alcohol having a carbon chain length of C12 to C15;
	c) optionally, from about 0.001 wt. % to about 5 wt. % of at least one enzyme; and
	d) optionally, from about 0.01 wt. % to about 25 wt. % of at least one laundry or cleaning additive, wherein the composition exhibits color maintenance or color wash fastness of 95% to 99% for 3 wash cycles, measured in accordance with ASTM Method D-4265.—

cancel claims 2, 17, 20, and 21

In line 1 of claim 5, delete “laundry or cleaning composition” and insert –method—

Delete claim 6 and insert new claim 6 as follows:


In line 1 of claim 7, delete “laundry or cleaning composition” and insert –method—

In line 2 of claim 7, delete “said cationic polymers of claim 1” and insert –the cationic polymers of claim 1, and—

In line 3 of claim 7, after “consisting of” insert –additional--

In line 1 of claim 11, delete “laundry or cleaning composition” and insert –method—

In line 1 of claim 12, delete “laundry or cleaning composition” and insert –method—

In line 3 of claim 12, delete “in either case”

In line 1 of claim 14, delete “laundry or cleaning composition” and insert –method—

In line 1 of claim 15, delete “laundry or cleaning composition” and insert –method—

In line 1 of claim 16, delete “laundry or cleaning composition” and insert –method—

Delete claim 18 and insert new claim 18 as follows:

--18.	A method of providing appearance of reduced wrinkles and/or reduced
lint of a fabric comprising the steps of:
(i) washing or contacting one or more fabrics or textile articles with wash solution
containing a laundry or cleansing composition at one or more points during the main
wash of laundering or cleaning process;
(ii) rinsing said fabrics or textile articles with water; and
(iii) allowing said fabrics or textile articles to air dry naturally or mechanically tumble-
drying them, wherein said fabric is selected from the group consisting of natural fabric, synthetic fabric, natural non-woven fabric and/or synthetic non-woven fabric, cotton, denim, polyacrylics, polyamides, polyesters, polyolefins, rayons, wool, linen, jute, ramie, hemp, sisal, regenerated cellulosic fibers, leather, and combinations thereof, and wherein the laundry or cleansing composition comprises:
	a) from about 0.0010 wt. % to about 50 wt. % of at least one cationic polymer selected from the group consisting of poly acrylamidopropyl trimethyl ammonium chloride (PolyAPTAC),
poly(acrylamidepropyltrimethylammoniumchloride-behenylmethacrylate-acrylicacid)
terpolymer, poly(acrylamidopropyltrimethyl ammonium chioride-stearyl acrylate-acrylic acid) terpolymer, and poly(acrylamidopropyl trimethyl ammonium chloride-stearyl acrylate-acrylamidopropyl methane sulfonic acid) terpolymer; and has a molecular weight of from about 100,000 to about 1,000,000 daltons;

	c) optionally, from about 0.001 wt. % to about 5 wt. % of at least one enzyme; and
	d) optionally, from about 0.01 wt. % to about 25 wt. % of at least one laundry or cleaning additive, wherein the composition exhibits color maintenance or color wash fastness of 95% to 99% for 3 wash cycles, measured in accordance with ASTM Method D-4265.—

Delete claim 19 and insert new claim 19 as follows:

--19.	A method of inhibiting transfer of fugitive dyes released during laundering, the method comprising introducing a laundry or cleansing composition to a wash liquor of a laundering machine comprising at least one fabric selected from the group consisting of natural fabric, synthetic fabric, natural non-woven fabric and/or synthetic non-woven fabric, cotton, denim, polyacrylics, polyamides, polyesters, polyolefins, rayons, wool, linen, jute, ramie, hemp, sisal, regenerated cellulosic fibers, leather, and combinations thereof, and wherein the laundry or cleansing composition comprises:
	a) from about 0.0010 wt. % to about 50 wt. % of at least one cationic polymer selected from the group consisting of poly acrylamidopropyl trimethyl ammonium chloride (PolyAPTAC),
poly(acrylamidepropyltrimethylammoniumchloride-behenylmethacrylate-acrylicacid)

	b) from about 0.01 wt. % to about 50 wt. % of at least one non-ionic surfactant which is a linear ethoxylated alcohol having a carbon chain length of C12 to C15;
	c) optionally, from about 0.001 wt. % to about 5 wt. % of at least one enzyme; and
	d) optionally, from about 0.01 wt. % to about 25 wt. % of at least one laundry or cleaning additive, wherein the composition exhibits color maintenance or color wash fastness of 95% to 99% for 3 wash cycles, measured in accordance with ASTM Method D-4265.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have claimed a method according to present claim 1.  Though polyAPTAC polymers are known, the examiner is persuaded by applicants’ examples and arguments that these polymers employed in a laundering process results in improved color maintenance and color wash fastness for fabrics.  This improvement is not recognized in the prior art and so the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761